[Cite as Columbus Bar Assn. v. King, 132 Ohio St.3d 501, 2012-Ohio-873.]




                       COLUMBUS BAR ASSOCIATION v. KING.
  [Cite as Columbus Bar Assn. v. King, 132 Ohio St.3d 501, 2012-Ohio-873.]
Attorneys—Misconduct—Multiple violations of Rules of Professional Conduct,
        including violations relating to client trust account, engaging in conduct
        involving dishonesty, fraud, deceit, or misrepresentation, and failing to
        disclose to clients that attorney did not carry professional-liability
        insurance—Two-year suspension.
     (No. 2011-1418—Submitted October 5, 2011—Decided March 6, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
               Discipline of the Supreme Court of Ohio, No. 10-062.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Ray Jetmore King of Gahanna, Ohio, Attorney
Registration No. 0020733, was admitted to the practice of law in Ohio in 1974.
Relator, Columbus Bar Association, and respondent stipulated to the facts and
misconduct alleged in relator’s amended complaint. A three-member panel of the
Board of Commissioners on Grievances and Discipline heard testimony in the
case, issued findings of fact and conclusions of law, and ultimately recommended
that we suspend respondent’s license to practice law for two years. The board
adopted the panel’s report in full.
        {¶ 2} The parties did not object to the board’s report, and we ordered
respondent to show cause why we should not adopt the board’s report and
recommendation. On review, we find that respondent committed the stipulated
violations of the Rules of Professional Conduct and hereby suspend respondent’s
license to practice law for two years.
                             SUPREME COURT OF OHIO




                                    Misconduct
                            Counts One through Three
       {¶ 3} Respondent’s stipulated misuse of his client trust account is the
basis of these three counts of misconduct. Respondent stipulated that he had
deposited into his client trust account money from, or payable to, two clients—a
corporation and an estate. A short time later, respondent began using both clients’
funds to pay his personal and office expenses, and he continued to do so for
several months. This frequently resulted in a balance in the client trust account
that was less than the amount held in trust for these clients. To remedy this,
respondent, on several occasions, deposited personal funds into his client trust
account. Three of these deposits exceeded $15,000.
       {¶ 4} All the debts of the estate in Count Two were eventually paid in
full. The $100,000 belonging to the corporate client in Count One was also
repaid, but only after the client’s unsuccessful efforts to secure a return of its
money prompted it to file a grievance against respondent. Respondent initially
attempted to justify his failure to promptly return these funds by alleging that the
amount owed to the client was in dispute and that he had always been willing and
able to remit the amount that was not being contested.            Respondent later
stipulated, however, that the disputed amount, if any, was minimal. He also
stipulated that his professed ability to repay these funds at any time was untrue,
because the balance in the client trust account was often insufficient to do so.
Finally, respondent admitted that his delay in returning these funds financially
harmed his client.
       {¶ 5} Respondent further stipulated that he did not properly maintain and
oversee his client trust account. In addition to the improprieties just discussed,
respondent’s recordkeeping was haphazard.        His admitted failure to keep an
individual client ledger for each client made it extremely difficult to determine the
clients to which various withdrawals and deposits pertained.




                                         2
                                  January Term, 2012




        {¶ 6} Respondent has stipulated that his misuse of his client trust account
constituted violations of Prof.Cond.R. 1.15(a) (failure to maintain complete
records of clients’ funds), 1.15(c) (failure to keep client funds separate from those
of the lawyer),1 and 8.4(c) (engaging in conduct involving dishonesty, fraud,
deceit, or misrepresentation). He has also stipulated that in Counts One and Two,
he did not promptly return his clients’ money, in violation of Prof.Cond.R.
1.15(d) (failure to promptly deliver funds that the client is entitled to receive).
Respondent lastly concedes that, in Count One, he improperly held funds
belonging to his client and attempted to defend his action by fabricating a fee
dispute.    Respondent has stipulated that this conduct violated Prof.Cond.R.
1.15(e) (improperly holding funds in dispute) and 8.4(c).
        {¶ 7} The board concluded that respondent had engaged in all of the
stipulated misconduct and had committed all of the stipulated violations. We
agree and accept these findings of misconduct.
                                       Count Four
        {¶ 8} Respondent stipulated that he did not maintain malpractice
insurance throughout much of 2009 and 2010 and did not inform many of his
clients. Respondent stipulated that these actions violated Prof.Cond.R. 1.4(c)
(failure to notify clients in writing that the attorney does not maintain
professional-liability insurance).
        {¶ 9} The board concluded that respondent had engaged in all of the
stipulated misconduct and had committed the stipulated violation. We agree and
accept these findings.




1. A failure to keep client funds separate from those of the lawyer falls under Prof.Cond.R.
1.15(a), not 1.15(c). We consider the error in citation within the record to be inadvertent.




                                             3
                             SUPREME COURT OF OHIO




                                    Count Five
       {¶ 10} Respondent stipulated that the misconduct set forth in Counts One
through Four constituted a violation of Prof.Cond.R. 8.4(h) (a lawyer shall not
engage in conduct that adversely reflects upon the fitness to practice law).
       {¶ 11} The board concluded that respondent had engaged in the stipulated
misconduct and had violated Prof.Cond.R. 8.4(h). We agree and accept this
finding regarding misconduct.
                                     Sanction
       {¶ 12} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the duties violated by the lawyer in question and
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.            Before making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in BCGD Proc.Reg. 10. Lake Cty. Bar Assn. v. Troy, 121 Ohio St.3d 51,
2009-Ohio-502, 901 N.E.2d 809, ¶ 11.
       {¶ 13} In this case, the board found four aggravating factors. It found that
respondent had (1) submitted false statements during the disciplinary
investigation, (2) acted with a dishonest and selfish motive, (3) engaged in a
pattern of misconduct, and (4) committed multiple offenses.             See BCGD
Proc.Reg. 10(B)(1)(b), (c), (d), and (f). It also found one mitigating factor—the
absence of any prior disciplinary record. See BCGD Proc.Reg. 10(B)(2)(a). The
board, however, did not agree with the parties’ stipulation that respondent’s
cooperation in the disciplinary proceeding was an additional mitigating factor.
See BCGD Proc.Reg. 10(B)(2)(d). The board felt that respondent’s eventual
cooperation in the disciplinary process was outweighed by his fabrication of a fee
dispute and other misrepresentations that respondent initially made in response to
the grievance filed against him in Count One.




                                         4
                               January Term, 2012




       {¶ 14} The board recommended that respondent’s license to practice law
be suspended for two years and that reinstatement be premised on the following
conditions: (1) respondent’s completion of a minimum of 12 hours of continuing
legal education related to accounting and law-practice management and (2)
monitored probation for one year following reinstatement. The board further
recommended that the costs of these proceedings be taxed to respondent.
       {¶ 15} We accept the board’s recommendation. In reviewing sanctions in
similar cases regarding misuse of client funds, we find Disciplinary Counsel v.
Crosby, 124 Ohio St.3d 226, 2009-Ohio-6763, 921 N.E.2d 225, to be instructive.
There, as here, the attorney used his client trust account to pay for personal and
business expenses, commingled personal funds with those held in trust for his
clients, and did not maintain accurate records for funds deposited into his client
trust account. In imposing a two-year sanction, we stressed:


              Even before the General Assembly authorized the creation
       of IOLTAs in R.C. 4705.09, we explained that the “mishandling of
       clients’ funds either by way of conversion, commingling or just
       poor management, encompasses an area of the gravest concern of
       this court in reviewing claimed attorney misconduct.” Columbus
       Bar Assn. v. Thompson (1982), 69 Ohio St.2d 667, 669, 23 O.O.3d
       541, 433 N.E.2d 602. We have also reiterated a number of times
       that “it is ‘of the utmost importance that attorneys maintain their
       personal and office accounts separate from their clients’ accounts’
       and that any violation of that rule ‘warrants a substantial sanction
       whether or not the client has been harmed.’ ” Disciplinary Counsel
       v. Wise, 108 Ohio St.3d 381, 2006-Ohio-1194, 843 N.E.2d 1198,
       ¶ 15, quoting Erie-Huron Counties Joint Certified Grievance
       Commt. v. Miles (1996), 76 Ohio St.3d 574, 577, 669 N.E.2d 831.



                                        5
                            SUPREME COURT OF OHIO




Id. at ¶ 15.
        {¶ 16} In the case at bar, respondent not only committed the same
misconduct as that in Crosby, he additionally fabricated a fee dispute in order to
justify his failure to promptly return his corporate client’s money. For these
reasons, we find that a lesser sanction is inappropriate. Accordingly, respondent
is hereby suspended from the practice of law in Ohio for two years with
reinstatement contingent upon his completion of a minimum of 12 hours of
continuing legal education related to accounting and law-practice management in
addition to the continuing-legal-education requirements of Gov.Bar R. X,
followed by a one-year period of monitored probation.         Costs are taxed to
respondent.
                                                           Judgment accordingly.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
        Mazanee, Raskin & Ryder Co., L.P.A., and Michael S. Loughry; and
Bruce A. Campbell, Bar Counsel, and A. Alysha Clous, Assistant Bar Counsel,
for relator.
        Ray Jetmore King, pro se.
                           ______________________




                                        6